Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

In the Case of: )
)
Tamara Brown, ) Date: June 4, 2008

)
Petitioner, )
)

-Vv.- ) Docket No. C-08-139

) Decision No. CR1799
The Inspector General. )
)

DECISION

This matter is before me on the Inspector General’s (1.G.’s) Motion for Summary
Affirmance of the I.G.’s determination to exclude Petitioner pro se Tamara Brown from
participation in Medicare, Medicaid, and all other federal health care programs for a
period of five years. The I.G. relies on the terms of section 1128(a)(1) of the Social
Security Act (Act), 42 U.S.C. § 1320a-7(a)(1). I grant the I.G.’s Motion for Summary
Affirmance.

I. Procedural Background

Petitioner pro se Tamara Brown was a Licensed Practical Nurse and Medicaid provider in
the State of Ohio between November 2005 and July 2006. On August 15, 2006,
Petitioner was indicted by the Special Grand Jury sitting for the Court of Common Pleas,
Franklin County, Ohio, and charged with one count of Medicaid Fraud, in violation of
OHIO REV. CODE § 2913.40(B). That offense is classified as a fourth-degree felony
based on the amount of Petitioner’s claims for Medicaid services purportedly provided by
her.

Petitioner appeared with counsel in the Court of Common Pleas, Franklin County, Ohio,
on March 20, 2007, and pleaded guilty to the stipulated lesser included offense of
Attempted Medicaid Fraud, a first-degree misdemeanor offense. She was sentenced on
the same day to a fine of $100.00 and the payment of her prosecution’s costs.
2

Section 1128(a)(1) of the Act mandates the exclusion of “[a]ny individual or entity that
has been convicted of a criminal offense related to the delivery of an item or service
under... any State health care program” for a period of not less than five years. On
September 28, 2007, the I.G. notified Petitioner that she was to be excluded pursuant to
the terms of section 1128(a)(1) of the Act for the mandatory minimum period of five
years.

Acting pro se, Petitioner timely sought review of the I.G.’s action by letter dated July 24,
2007. I convened a telephonic prehearing conference on January 28, 2008, pursuant to 42
C.F.R. § 1005.6, in order to discuss the issues presented by the case and procedures for
addressing those issues. The parties agreed that the case likely could be decided on
written submissions, and by Order of February 5, 2008, I established a schedule for the
submission of documents and briefs. All briefing is now complete, and the record in this
case closed on May 19, 2008. All proffered exhibits are admitted to the evidentiary
record on which I decide this case. Throughout these proceedings, Petitioner has
continued to act pro se.

II. Issues

The legal issues before me are set out at 42 C.F.R. § 1001.2007(a)(1). They are:

. Whether the I.G. has a basis for excluding Petitioner from participating in
Medicare, Medicaid, and all other federal health care programs pursuant to section
28(a)(1) of the Act; and

2. Whether the proposed five-year period of exclusion is unreasonable.
As I shall explain below, both issues must be resolved in favor of the I.G.’s position.

Ill. Controlling Statutes and Regulations

Section 1128(a)(1) of the Act, 42 U.S.C. § 1320a-7(a)(1), requires the exclusion from
participation in Medicare, Medicaid, and all other federal health care programs of any
“individual or entity that has been convicted of a criminal offense related to the delivery
of an item or service under Title XVIII or under any State health care program.” The
terms of section 1128(a)(1) are restated in regulatory language at 42 C.F.R.

§ 1001.101(a). This statutory provision makes no distinction between felony convictions
and misdemeanor convictions as predicates for mandatory exclusion.
3

In Ohio, the crime of Medicaid Fraud is defined by a specific statute, OHIO REV. CODE
§ 2913.40(B), which provides:

No person shall knowingly make or cause to be made a false or misleading
statement or representation for use in obtaining reimbursement from the
medical assistance program.

The crime of Medicaid Fraud is classified by degree according to the value of the
property, services, or funds fraudulently obtained. As classified by OHIO REV. CODE
§ 2913(E), Medicaid fraud can range from a first-degree misdemeanor to a third-degree
felony:

Whoever violates this section is guilty of medicaid fraud. Except as
otherwise provided in this division, medicaid fraud is a misdemeanor of the
first degree. If the value of property, services, or funds obtained in violation
of this section is five hundred dollars or more and is less than five thousand
dollars, medicaid fraud is a felony of the fifth degree. If the value of
property, services, or funds obtained in violation of this section is five
thousand dollars or more and is less than one hundred thousand dollars,
medicaid fraud is a felony of the fourth degree. If the value of the property,
services, or funds obtained in violation of this section is one hundred
thousand dollars or more, medicaid fraud is a felony of the third degree.

Attempts to commit criminal offenses are forbidden by OHIO REV. CODE § 2923.02(a),
which declares that:

(a)No person, purposely or knowingly, and when purpose or knowledge is
sufficient culpability for the commission of an offense, shall engage in
conduct that, if successful, would constitute or result in the offense.

The Act defines “conviction” as including those circumstances “when a judgment of
conviction has been entered against the individual... bya... State... court, regardless
of... whether the judgment of conviction or other record relating to criminal conduct has
been expunged,” section 1128(i)(1) of the Act; “when there has been a finding of guilt
against the individual... bya... State... court,” section 1128(i)(2) of the Act; “when a
plea of guilty or nolo contendere by the individual .. . has been accepted by a... State. .
. court,” section 1128(i)(3) of the Act; or “when the individual . . . has entered into
participation ina... deferred adjudication ... program where judgment of conviction
has been withheld,” section 1128(i)(4) of the Act, 42 U.S.C. §§ 1320a-7(i)(1)-(4). These
definitions are repeated at 42 C.F.R. § 1001.2.

4

An exclusion based in section 1128(a)(1) is mandatory and the I.G. must impose it for a
minimum period of five years. Section 1128(c)(3)(B) of the Act; 42 U.S.C. § 1320a-
7(c)(3)(B). The regulatory language of 42 C.F.R. § 1001.102(a) affirms the statutory
provision.

IV. Findings and Conclusions
I find and conclude as follows:

1. On her accepted plea of guilty on March 20, 2007, in the Court of Common Pleas,
Franklin County, Ohio, Petitioner Tamara Brown was found guilty of the first-degree
misdemeanor offense of Attempted Medicaid Fraud, in violation of OHIO REV. CODE
§§ 2913.40(B) and 2923.02(a). Inspector General Exhibit (1.G. Ex.) 2; Petitioner Exhibit
(P. Ex.) 1.

2. The accepted guilty plea and the finding of guilt described above constitute a
“conviction” within the meaning of sections 1128(a)(1) of the Act, and 42 C.F.R.
§ 1001.2.

3. A nexus and a common-sense connection exist between the criminal offense to which

Petitioner pleaded guilty and of which she was found guilty, as noted above in Finding 1,
and the delivery of an item or service under a State health care program. I.G. Exs. 2, 3; P.
Ex. 1; Berton Siegel, D.O., DAB No. 1467 (1994).

4. By reason of Petitioner’s conviction, a basis exists for the I.G.’s exercise of authority,
pursuant to section 1128(a)(1) of the Act, to exclude Petitioner from participation in
Medicare, Medicaid, and all other federal health care programs.

5. Because the five-year period of Petitioner’s exclusion is the mandatory minimum
period provided by law, it is not unreasonable. Section 1128(c)(3)(B) of the Act; 42
C.F.R. §§ 1001.102(a) and 1001.2007(a)(2).

6. There are no disputed issues of material fact and summary disposition is warranted in
this matter. Michael J. Rosen, M.D., DAB No. 2096 (2007); Thelma Walley, DAB No.
1367 (1992); 42 C.F.R. § 1005.4(b)(12).

V. Discussion
The essential elements necessary to support an exclusion based on section 1128(a)(1) of

the Act are: (1) the individual to be excluded must have been convicted of a criminal
offense; and (2) the criminal offense must have been related to the delivery of an item or
5

service under Title XVIII of the Act (Medicare) or any state health care program. Thelma
Walley, DAB No. 1367; Boris Lipovsky, M.D., DAB No. 1363 (1992); Mark D. Perrault,
M.D., DAB CR1471 (2006); Andrew L. Branch, DAB CR1359 (2005); Lyle Kai, R.Ph.,
DAB CR1262 (2004), rev'd on other grounds, DAB No. 1979 (2005). Those two
essential elements are fully established in the record before me.

Petitioner does not deny that she has been convicted, and the fact of her misdemeanor
conviction is clear: I.G. Ex. 1 shows that on March 20, 2007 Petitioner appeared with
counsel in the Court of Common Pleas and pleaded guilty to the crime of Attempted
Medicaid Fraud, a first-degree misdemeanor. The trial court’s acceptance of that guilty
plea and its finding of Petitioner’s guilt are explicit in the Entry reflecting the
proceedings, and are underscored by the fact that the trial court proceeded immediately to
the imposition of sentence. I.G. Ex. 1. Those procedural steps satisfy the definition of
“conviction” set out at section 1128(a)(1) of the Act. The I.G. has proven the first
essential element.

The submission of false billings to the Medicare and Medicaid programs has been
consistently held to be a program-related crime within the reach of section 1128(a)(1).
Jack W. Greene, DAB No. 1078 (1989), aff'd sub nom. Greene v. Sullivan, 731 F. Supp.
835 (E.D. Tenn. 1990); Mark D. Perrault, M.D., DAB CR1471; Kennard C. Kobrin,
DAB CR1213 (2004); Norman Imperial, DAB CR833 (2001); Egbert Aung Kyang Tan,
M.D., DAB CR798 (2001); Mark Zweig, M.D., DAB CR563 (1999); Alan J. Chernick,
D.D.S., DAB CR434 (1996). It is of no significance whatsoever that Petitioner’s
conviction was for Attempted Medicaid Fraud, as distinct from the completed offense of
Medicaid Fraud. The plain rule is that an attempt to commit a program-related offense is
the “necessary precursor to and part of ” a completed offense and is a sufficient predicate
for exclusion. Kenneth M. Behr, DAB No. 1997 (2005); Yvette Greaves, DAB CR1403
(2006); Sheila Mauney, DAB CR31 (1989).

I find that the Indictment and the Entry of proceedings on March 20, 2007, especially
when read in the context of OHIO REV. CODE §§ 2913(E) and 2923.02(a), demonstrate
the requisite nexus and common-sense connection between the criminal act and the
program. Berton Siegel, D.O., DAB No. 1467. I also believe that Petitioner’s conviction
for attempting to violate OHIO REV. CODE § 2913.40(B), given the statute’s specific
application to the Medicaid program, is a program-related crime as a matter of law. See,
e.g., Stanley Junious Benn, DAB CR1501 (2006); Mark D. Perrault, M.D., DAB CR1471
(2006). The I.G. has proved the second essential element.

Petitioner’s first defense to the exclusion is based on her assertion that at the time of her
plea and conviction she was unaware that the conviction could result in the imposition of
the exclusion sanction. P. Ans. Br. at 1. Whether her assertion is true or not is

6

immaterial, for assuming, arguendo, her ignorance of the mandatory operation of section
1128(a) of the Act when she tendered her plea, her ignorance would neither invalidate the
conviction nor bar the exclusion. Charmaine Sue Moon, DAB CR1769 (2008); Marietje
Kindangen, DAB CR1765 (2008); Timothy Wayne Hensley, DAB CR1415 (2006); Stella
Remedies Lively, DAB CR1369 (2005); Steven Caplan, R.Ph., DAB CR1112 (2003),
aff'd, Steven Caplan v. Tommy G. Thompson, Civ. No. 04-00251 (D. Hawaii, Dec. 17,
2004).

Her second defense asserts that the I.G. was misled into believing that her conviction was
of a felony, and not a misdemeanor. P. Ans. Br. at 1. There is no evidence to support that
suggestion, nor does it appear that the I.G. was under any such misapprehension, but the
plain language of section 1128(a)(1) makes no distinction between convictions based on
misdemeanors and convictions based on felonies. A conviction based on either class of
criminal offense is an adequate predicate for an exclusion based on section 1128(a)(1).
Lorna Fay Gardner, DAB No. 1733 (2000); Tanya A. Chuoke, DAB No. 1721 (2000);
Amable de los Reyes Aguiluz, DAB CR1417 (2006).

A dispute over her payment of costs and the fine included in her sentence is the basis of
Petitioner’s third defense. P. Ans. Br. at 2. Her argument is unclear, but it does not alter
the fact of her conviction. Even assuming that the amount of costs and fine were related
to the amount of loss to Ohio’s Medicaid program, that amount would not be relevant to
these proceedings, since the I.G. has not attempted to enhance Petitioner’s period of
exclusion by invoking the aggravating factors set out at 42 C.F.R. §§ 1001.102(b)(1) and
02(b)(7)."

Petitioner argues an additional point related to her conviction of a misdemeanor offense:
she asserts that the “discretionary exclusion” provisions of section 1128(b)(1)(a) of the
Act, 42 U.S.C. § 1320a-7(b)(1)(a), should control her situation. By that argument
Petitioner seeks to avoid the mandatory effect of section 1128(a)(1). See Petitioner’s
notes on P. Ex. 8. But once a conviction is shown to be within the reach of section
128(a)(1), the mandatory operation of that section bars any petitioner, including this one,
from demanding that other more lenient, more discretionary, or more favorable
exclusionary provisions should be applied instead. Even in situations where the
underlying conviction could be argued to fall within both section 1128(a)(1) and one or
more of the permissive exclusions or three-year mandatory minimum periods of sections
128(b)(1)-(15), the rule is clear: if section 1128(a)(1) fits, then the mandatory exclusion

‘Nor has the I.G. sought to enhance the period of Petitioner’s exclusion by reliance
on the aggravating factor listed at 42 C.F.R. § 1001.102(b)(9), evidence concerning which
aggravating factor was submitted by Petitioner herself, in P. Exs. 9, 10, 11.
7

and mandatory minimum period prescribed by section 1128(a)(1) must be imposed. The
LG. may not choose to proceed under an alternative statute. Stacy Ann Battle, D.D.S.,
DAB No. 1843 (2002); Tarvinder Singh, D.D.S., DAB No. 1752 (2000); Lorna Fay
Gardner, DAB No. 1733; Douglas Schram, R.Ph., DAB No. 1372 (1992); Niranjana B.
Parikh, M.D., DAB No. 1334 (1992); David S. Muransky, D.C., DAB No. 1227 (1991);
Leon Brown, M.D., DAB No. 1208 (1990); Napoleon S. Maminta, M.D., DAB No. 1135
(1990); Charles W. Wheeler, DAB No. 1123 (1990); Jack W. Greene, DAB No. 1078,
aff'd sub nom. Greene v. Sullivan, 731 F. Supp. 835.

Petitioner challenges the proposed period of exclusion as “harsh, cruel, and unusual
punishment.” P. Ans. Br. at 3. The five-year period of exclusion proposed in this case is
the statutory minimum required by section 1128(c)(3)(B) of the Act. As a matter of law it
is not unreasonable. 42 C.F.R. § 1001.2007(a)(2). Mark K. Mileski, DAB No. 1945
(2004); Salvacion Lee, M.D., DAB No. 1850 (2002); Krishnaswami Sriram, M.D., DAB
CR1463 (2006), aff'd, DAB No. 2038 (2006).

Resolution of a case by summary disposition is particularly fitting when settled law can
be applied to undisputed material facts. Michael J. Rosen, M.D., DAB No. 2096 (2007);
Thelma Walley, DAB No. 1367 (1992). Summary disposition is authorized by the terms
of 42 C.F.R. § 1005.4(b)(12). This forum looks to FED. R. CIV. P. 56 for guidance in
applying that regulation. Robert C. Greenwood, DAB No. 1423 (1993). The material
facts in this case are undisputed and unambiguous. They support summary disposition as
a matter of settled law. This Decision issues accordingly.

VI. Conclusion

For the reasons set out above, the I.G.’s Motion for Summary Affirmance should be, and
is, GRANTED. The I.G.’s exclusion of Petitioner Tamara Brown from participation in
Medicare, Medicaid, and all other federal health care programs for a period of five years,
pursuant to the terms of section 1128(a)(1) of the Act, 42 U.S.C. § 1320a-7(a)(1), is
thereby affirmed.

/s/
Richard J. Smith
Administrative Law Judge
